Citation Nr: 0807478	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  04-06 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased initial rating for service-
connected chondromalacia patella, right knee, with 
postoperative orthoscopic repair of medial meniscus, 
evaluated as 10 percent disabling as of June 30, 1999, 20 
percent disabling as of August 24, 2001, 100 percent 
disabling as of March 12, 2002, and as 10 percent disabling 
as of May 1, 2002.  

2.  Entitlement to an increased rating for service-connected 
chondromalacia patella, left knee, with postoperative 
surgical repair, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from February 1972 to 
September 1980.

This appeal arises from rating decisions by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in San Diego, 
California.  In June 2002, the RO granted service connection 
for chondromalacia patella, right knee, with postoperative 
orthoscopic repair of medial meniscus, evaluated as 10 
percent disabling as of June 29, 2000 (which was also the 
assigned an effective date for service connection), as 20 
percent disabling as of August 24, 2001, as 100 percent 
disabling as of March 12, 2002, and as 10 percent disabling 
as of May 1, 2002.  The RO subsequently assigned an effective 
date for service connection (and the initial 10 percent 
rating), of June 30. 1999.  

In June 2006, the RO denied the veteran's claim for an 
increased rating for service-connected chondromalacia 
patella, left knee, with postoperative surgical repair, 
evaluated as 10 percent disabling.  

In February 2004, the veteran indicated on his appeal form 
(VA Form 9) that he desired a hearing before a Member of the 
Travel Board (Veterans Law Judge). However, in May 2007, the 
veteran stated that he wished to withdraw his request for a 
hearing.  See 38 C.F.R. § 20.702(e) (2007).  Accordingly, the 
Board will proceed without further delay.  






FINDINGS OF FACT

1.  Prior to August 24, 2001, the veteran's service-connected 
right knee disability is shown to be productive of full 
extension, flexion to no less than 90 degrees, and no 
instability.  

2.  Prior to March 12, 2002, the veteran's service-connected 
right knee disability is shown to be productive of extension 
to 0 degrees, and flexion to 130 degrees, and no instability.  

3.  As of May 1, 2002, the veteran's service-connected right 
knee disability is shown to be productive extension to no 
less than -10 degrees, and flexion to no less than 90 
degrees, and no instability.   

4.  The veteran's service-connected left knee disability is 
productive of extension to no less than 0 degrees, and 
flexion to no less than 90 degrees, and no instability.  


CONCLUSIONS OF LAW

1.  Prior to August 24, 2001, the schedular criteria for a 
rating in excess of 10 percent for the veteran's service-
connected chondromalacia patella, right knee, with 
postoperative orthoscopic repair of medial meniscus, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5010, 5256, 5257, 5260, 5261, 5262 (2007).  

2.  Prior to March 12, 2002, the schedular criteria for a 
rating in excess of 20 percent for the veteran's service-
connected chondromalacia patella, right knee, with 
postoperative orthoscopic repair of medial meniscus, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5010, 5256, 5257, 5260, 5261, 5262 (2007).  

3.  As of May 1, 2002, the schedular criteria for a rating in 
excess of 10 percent for the veteran's service-connected 
chondromalacia patella, right knee, with postoperative 
orthoscopic repair of medial meniscus, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5256, 
5257, 5260, 5261, 5262 (2007).  

4.  The schedular criteria for a rating in excess of 10 
percent for the veteran's service-connected chondromalacia 
patella, left knee, with postoperative surgical repair, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5010, 5256, 5257, 5260, 5261, 5262 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  

Under 38 C.F.R. § 4.71a, DC 5256, a 30 percent rating is 
warranted for ankylosis of the knee with favorable angle in 
full extension or slight flexion between 0 degrees and 10 
degrees.  

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability.  A 30 percent 
rating is warranted for severe recurrent subluxation or 
lateral instability.  

Under 38 C.F.R. § 4.71a, DC 5260, a 10 percent evaluation is 
warranted where knee flexion is limited to 45 degrees.  A 20 
percent evaluation is warranted where knee flexion is limited 
to 30 degrees.  A 30 percent evaluation is warranted where 
knee flexion is limited to 15 degrees.  

Under 38 C.F.R. § 4.71a, DC 5261, a 10 percent evaluation is 
warranted where knee extension is limited to 10 degrees.  A 
20 percent evaluation is warranted where knee extension is 
limited to 15 degrees.  A 30 percent evaluation is warranted 
where knee extension is limited to 20 degrees.  

Under 38 C.F.R. § 4.71a, DC 5262, a malunion of the tibia and 
fibula of either lower extremity warrants a 20 percent 
evaluation if there is a marked knee or ankle disability.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2007).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue. All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2007).  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.  

Ankylosis is immobility and consolidation of a joint due to 
disease, injury, surgical procedure.  Shipwash v. Brown, 8 
Vet. App. 218, 221 (1995).  

As for the history of the veteran's right knee disability, 
see 38 C.F.R. § 4.1 (2007), the veteran's service medical 
records show that he was treated for right knee symptoms 
several times in March 1978, after he was noted to have 
sustained a Grade I medial collateral ligament strain in 
1977.  The veteran's separation examination report, dated in 
September 1980, does not note any findings for the right 
knee.  

The RO has evaluated the veteran's right knee disability 
under Diagnostic Codes (DC's) "5010-5260."  See 38 C.F.R. § 
4.27 (2007) (hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen).  This hyphenated diagnostic code may be read to 
indicate that traumatic arthritis of the right knee is the 
service-connected disorder, and it is rated as if the 
residual condition is limitation of flexion under DC 5260.  

For the period prior to August 24, 2001, the Board finds that 
the criteria for a rating in excess of 10 percent for the 
right knee under either DC 5260 or 5261 have not been met.  
The relevant medical evidence consists of VA progress notes, 
and two VA examination reports, dated in July 1999, and June 
2001.  The VA progress notes include a July 2000 report 
noting that the veteran had "significantly different" 
results between voluntary movements (i.e., testing vs. 
functional movements).  The report noted flexion to 100 
degrees, however, when the veteran's attention was diverted 
to his hip, he was "easily able" to flex the right knee to 
120 degrees.  The July 1999 VA examination report notes that 
the veteran had full extension in the supine position, and 
flexion to no less than 90 degrees.  The June 2001 VA 
examination report notes extension to 0 degrees, and flexion 
to 125 degrees.  

The Board notes that the examiner stated, "I seriously 
question the degree to which this individual is cooperating 
with this examiner and it is entirely possible that he 
actually can move his knees better than he demonstrates."  
This places into question the veteran's credibility, which 
the Board must take into consideration in evaluating his 
claims.  Such a statement clearly provides evidence against 
these claims.

Accordingly, the Board finds that the criteria for a rating 
in excess of 10 percent under either DC 5260 or DC 5261 have 
not been met.  Furthermore, there is no evidence of ankylosis 
of the right knee with favorable angle in full extension or 
slight flexion, and the criteria for a 30 percent rating for 
the right knee under DC 5256 are not shown to have been met.  

With regard to DC's 5260 and 5261, a higher evaluation is not 
warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); 
VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  In this case, 
the July 1999 VA examination report shows the veteran 
reported constant pain, and would not permit even the 
"simplest passive manipulation."  The report notes that he 
could only squat 50 percent of the way down due to alleged 
discomfort.  The diagnosis noted very painful patellofemoral 
chondromalacia, and that he had a severe disability with 
functional impairment on activities such as prolonged 
standing, walking, deep knee bending, stooping, running and 
jumping.  It was noted that his impairment "would seem to be 
based mainly on the basis of pain and secondary weakness."   
The June 2001 VA examination report noted use of a cane, and 
knee supports, "slight" subpatellar crepitation, and a 
suggestion of marked quadriceps weakness.  

Notwithstanding these notations, the medical evidence 
indicates that the veteran gave inconsistent (at best) 
efforts during testing.  The June 2001 examiner further 
indicated that the veteran misrepresented his medical 
history, specifically, that he gave an inservice history of 
right knee surgery that was not supported by his service 
medical records.  Such facts provide evidence against all 
claims in this case.

Given the foregoing, the Board has assigned more probative 
value to the objective evidence of record.  For example, in 
this case, the July 1999 VA examination report shows that on 
examination, there was no swelling or effusion, and that the 
veteran had no indication of incoordination.  VA progress 
notes, dated in March and May of 2001, note that the right 
lower extremity had 5/5 strength.  In summary, the medical 
evidence does not contain sufficient evidence of such 
symptoms as neurological impairment, incoordination, loss of 
strength, or other findings that would support a higher 
rating on the basis of functional loss due to pain.  The 
Board finds that, when the ranges of motion in the right knee 
are considered together with the evidence of functional loss 
due to right knee pathology, the evidence does not support a 
conclusion that the loss of motion in the right knee more 
nearly approximates the criteria for a 20 percent rating 
under either DC 5260 or DC 5261, even with consideration of 
38 C.F.R. §§ 4.40 and 4.45.  

The Board further finds that a rating in excess of 10 percent 
is not warranted under DC 5257.  The evidence does not show 
that during the time period in issue, the veteran had 
moderate recurrent subluxation or lateral instability of the 
right knee.  In this regard, the July 1999 VA examination 
report notes that there was "no significant ligamentous 
laxity."  The June 2001 VA examination report does not note 
any instability.  Accordingly, the Board finds that the 
criteria for a rating in excess of 10 percent under DC 5257 
have not been met for the right knee, and that the claim must 
be denied.  In making this determination, the Board finds 
that since DC 5257 is not predicated on loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca 
v. Brown, 8 Vet. App. 202, 204-206 (1995); do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  

For the period from August 24, 2001  to March 12, 2002, the 
RO has assigned a 20 percent rating.  

The Board finds that the criteria for a rating in excess of 
20 percent under either DC 5260 or 5261 have not been met.  
The only medical evidence dated during this time period are a 
few VA progress notes.  VA progress notes, dated in September 
and November of 2001, state that the right knee had extension 
to 0 degrees, and flexion to 135 degrees.  A VA progress 
note, dated March 6, 2002, states that the right knee had 
extension to 0 degrees, and flexion to 130 degrees.  Given 
the foregoing, there is no medical evidence dated during the 
time period in issue to support a rating in excess of 20 
percent.  In fact, it is important for the veteran to 
understand that there is little objective evidence for the 
basis of the 20 percent evaluation.  Accordingly, the Board 
finds that the criteria for a rating in excess of 20 percent 
under either DC 5260 or DC 5261 have not been met.   

With regard to DC's 5260 and 5261, a higher evaluation is not 
warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca; VAGCOPPREC 9-98.  In this case, the medical 
evidence does not contain evidence of such symptoms as 
neurological impairment, incoordination, loss of strength, or 
any other findings that would support a higher rating on the 
basis of functional loss due to pain.  The VA progress notes 
indicate that the veteran was taking physical therapy 
following left knee surgery, and that he was neurovascularly 
intact, and neurologically intact, with no effusion, 
erythema, or warmth.  Motion and strength for the RLE (right 
lower extremity) were within normal limits.  A September 2001 
VA magnetic resonance imaging study contains an impression 
noting a tear of the medial meniscus, and a subacute partial 
tear of the anterior crurciate ligament.  A March 2002 VA 
progress note indicates that right knee X-rays revealed no 
osseous, joint or soft tissue abnormalities.  In summary, the 
medical evidence is insufficient to show that the veteran has 
symptoms such as neurological impairment, atrophy, or 
incoordination that an increased rating is warranted for the 
right knee.  The Board therefore finds that, when the ranges 
of motion in the right knee are considered together with the 
evidence of functional loss due to right knee pathology, that 
the evidence does not support a conclusion that the loss of 
motion in the right knee more nearly approximates the 
criteria for a 30 percent rating under either DC 5260 or DC 
5261, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.

The Board further finds that a rating in excess of 20 percent 
is not warranted under DC 5257.  The VA progress notes 
contain a number of findings noting that he was stable "post 
drawer," and to varus and valgus stress, with a March 2002 
note stating that the pcl (posterior cruciate ligament) was 
stable.  There are a couple of notations of "stable Lachman 
with endpoint but some laxity noted compared to L (left) 
knee."  In summary, the evidence does not show that during 
the time period in issue, the veteran had severe recurrent 
subluxation or lateral instability of the right knee.  
Accordingly, the Board finds that the criteria for a rating 
in excess of 20 percent under DC 5257 have not been met for 
the right knee, and that the claim must be denied.  In making 
this determination, the Board finds that since DC 5257 is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, as interpreted in DeLuca, do not apply.  Johnson.  

As a total (100 percent) rating is in effect from March 12, 
2002 to April 30, 2002, this period need not be further 
discussed, other than to note that the veteran was recovering 
from a right knee arthroscopy with partial medial 
meniscectomy during this time.  The issue of entitlement to 
temporary total evaluation (for the veteran to recover from 
the surgery) has not been appealed by the veteran and is not 
before the Board at this time.  A 10 percent rating is in 
effect as of May 1, 2002.  

As of May 1, 2002, the Board finds that the criteria for a 
rating in excess of 10 percent for the right knee under 
either DC 5260 or 5261 have not been met.  The relevant 
medical evidence consists of VA progress notes, and two VA 
examination reports, dated in August 2004, and August 2007 (a 
February 2006 VA examination report is confined to the left 
knee).  The VA progress notes contain a number of range of 
motion findings, which show that he had extension to no less 
than -10 degrees, and flexion to no less than 90 degrees.  
The August 2004 VA examination report notes that the veteran 
had extension to 0 degrees, and flexion to 125 degrees.  The 
August 2007 VA examination report notes extension to 0 
degrees, and flexion to 140 degrees.  Accordingly, the Board 
finds that the criteria for a rating in excess of 10 percent 
under either DC 5260 or DC 5261 have not been met.  

With regard to DC's 5260 and 5261, a higher evaluation is not 
warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca; VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  In 
this case, the August 2004 VA examination report notes use of 
bilateral knee braces, and reports that he "only very 
occasionally" used a cane.  On examination, he had "a 
little bit of a wide-based gait."  He was walked slowly.  
Measurements were equal bilaterally at the mid-thigh and mid-
calf.  The impression was right knee meniscal disease with 
chondromalacia, and significant limitation in range of 
motion, and function.  The examiner stated that except as 
noted, there were no additional flares or further loss in the 
range of motion, or in functional capability, beyond that 
expected for age and gender by pain, fatigue, weakness, or 
lack of endurance after repetitive usage.  

Further, the February 2006 VA examination report notes that 
the veteran reported that he walked with a cane about 80 
percent of the time, that he used bilateral knee braces, and 
ongoing pain.  On examination, he walked fairly stiff-legged.  
The diagnosis was limited to the left knee.  The August 2007 
VA examination report shows that the veteran complained of 
unsteadiness with disequilibrium on fast walking, and a 
tendency to fall if he didn't use his braces.   He complained 
of daily pain, an inability to use stairs, and constant use 
of braces bilaterally.  On examination, there was no 
swelling, redness, or deformity.  There was no additional 
limitation following repetitive use.  Gait was normal.  There 
were no neurological abnormalities.  The range of motion of 
the knees was not additionally limited by fatigue, pain, 
weakness, lack of endurance, or incoordination following 
repetitive use and during flare-ups.  The relevant diagnosis 
was history of chondromalacia of the right knee, status post 
debridement, with a notation of osteoarthritis of the right 
knee, providing, overall evidence against this claim.

Finally, the Board notes that the claims files include a 
number of VA X-rays for the right knee, dated between 2003 
and 2007.  The 2003 and 2004 X-rays were normal.  The next X-
ray report, dated in 2006, notes mild osteoarthrosis in the 
medial compartment.  The 2007 X-ray report notes mild 
osteoarthritic change without acute osseous injury.  

In summary, the medical evidence does not contain sufficient 
evidence of such symptoms as neurological impairment, 
incoordination, loss of strength, or other findings that 
would support a higher rating on the basis of functional loss 
due to pain.  The Board finds that, when the ranges of motion 
in the right knee are considered together with the evidence 
of functional loss due to right knee pathology, the evidence 
does not support a conclusion that the loss of motion in the 
right knee more nearly approximates the criteria for a 20 
percent rating under either DC 5260 or DC 5261, even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45.  

The Board further finds that a rating in excess of 10 percent 
is not warranted under DC 5257.  The evidence does not show 
that during the time period in issue, the veteran had 
moderate recurrent subluxation or lateral instability of the 
right knee.  In this regard, the August 2004 VA examination 
report does not note instability.  The August 2007 VA 
examination report states that the ligaments are intact, that 
there was no meniscus tear, that there were no varus or 
valgus deformities, and that there was no instability.  
Finally, the VA progress notes contain a number of findings 
indicating that there was no instability to varus or valgus 
stress.  Accordingly, the Board finds that the criteria for a 
rating in excess of 10 percent under DC 5257 have not been 
met for the right knee, and that the claim must be denied.  
In making this determination, the Board finds that since DC 
5257 is not predicated on loss of range of motion, 38 C.F.R. 
§§ 4.40 and 4.45, as interpreted in DeLuca, do not apply.  
Johnson.  

It is important for the veteran to understand that the post-
service medical record actually provides greater evidence 
against his claim then in favor of it, outweighing his 
statements to the VA, clearly providing evidence that he does 
not meet the criteria for a higher evaluation. 

The veteran also asserts that he is entitled to an increased 
rating for service-connected chondromalacia patella, left 
knee, with postoperative surgical repair, currently evaluated 
as 10 percent disabling.    

As for the history of the veteran's left knee disability, see 
38 C.F.R. § 4.1, the veteran's service medical records show 
that he was treated for left knee symptoms several times in 
1974.  The impression was tendonitis.  The veteran's 
separation examination report, dated in September 1980, notes 
a two-inch scar on the left knee.  

The post-service medical evidence contains a number of 
notations indicating that the veteran reported that he had 
sustained a gunshot wound to the left knee in 1975, and that 
he underwent a left knee arthroscopy secondary to a torn 
ligament in about 1985.  He was noted to have chondromalacia 
of the left patella in 1993.  VA X-ray reports, dated in 
1997, note mild patellofemoral osteoarthritis.  VA X-rays in 
2003 were normal.  VA X-rays in 2004 note mild osteoarthosis, 
and no acute osseous injury.  

In January 2006, the veteran filed his claim.  In June 2006, 
the RO denied the claim.  The veteran has appealed.  

The Board finds that the criteria for a rating in excess of 
10 percent for the left knee under either DC 5260 or 5261 
have not been met.  The relevant medical evidence consists of 
VA progress notes, and two VA examination reports, dated in 
February 2006, and August 2007.  The VA progress notes show 
that the veteran had no less than left knee extension to -15 
degrees, and flexion to no less than 90 degrees.  The 
February 2006 VA examination report notes that the veteran's 
left knee had extension to 0 degrees, and flexion to 45 
degrees.  The August 2007 VA examination report notes 
extension to 0 degrees, and flexion to 140 degrees.  
Accordingly, the Board finds that the criteria for a rating 
in excess of 10 percent under either DC 5260 or DC 5261 have 
not been met.  

With regard to DC's 5260 and 5261, a higher evaluation is not 
warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca; VAGCOPPREC 9-98.  In this case, the February 
2006 VA examination report shows the veteran complained of 
instability, stiffness, and the constant need for the use of 
a brace.  He asserted that he used a cane about 80 percent of 
the time.  X-rays were noted to show tricompartmental 
arthritis.  The diagnosis noted chondromalacia patella with 
tricompartmental arthritis, and marked decreased range of 
motion and function, such that he could not bend, squat, 
twist and turn, and difficulty walking more than 100 yards, 
with significant increased fatigability, as well as weakness 
and lack of endurance.  The August 2007 VA examination report 
shows that the veteran complained of pain, and an inability 
to use stairs, run, kneel, or squat.  He asserted that he 
wore knee braces constantly.  On examination, there was no 
redness, or deformity.  There was no additional limitation 
following repetitive use.  Gait was normal.  Pain began at 
110 degrees and ended at 140 degrees.  The range of motion 
was not additionally limited by fatigue, pain, weakness, lack 
of endurance, or incoordination following repetitive use and 
during flare-ups.  The relevant diagnosis was chondromalaica 
of the left knee, status post debridement, with 
osteoarthritic changes.  The VA progress notes show that the 
veteran underwent physical therapy, to include steroid 
injections and bike-riding, with findings that included 3+/5 
strength in the left lower extremity.  

In summary, as  above for the right knee, the medical 
evidence does not contain sufficient evidence of such 
symptoms as neurological impairment, incoordination, loss of 
strength, or other findings that would support a higher 
rating on the basis of functional loss due to pain.  

The Board has considered the notations in the February 2006 
VA examination report, however, they are not corroborated by 
supportive findings, and they are inconsistent with the 
findings in the August 2007 VA examination report.  The Board 
therefore finds that, when the ranges of motion in the left 
knee are considered together with the evidence of functional 
loss due to left knee pathology, the evidence does not 
support a conclusion that the loss of motion in the left knee 
more nearly approximates the criteria for a 20 percent rating 
under either DC 5260 or DC 5261, even with consideration of 
38 C.F.R. §§ 4.40 and 4.45.  

The Board further finds that a rating in excess of 10 percent 
is not warranted under DC 5257.  The evidence does not show 
that the veteran had moderate recurrent subluxation or 
lateral instability of the left knee.  In this regard, the 
February 2006 VA examination report notes that he has 
instability, but again, there are no supportive findings, and 
this notation appears to be "by history" only.  In 
contrast, the August 2007 VA examination report notes that, 
"The ligaments are intact," that there is no mensical tear, 
that there were no varus or valgus deformities, and that 
there was no instability of the knee joints.  Finally, the VA 
progress notes contain a number of findings indicating that 
there is no laxity, and that the veteran's knees were stable 
to varus and valgus stress.  Accordingly, the Board finds 
that the criteria for a rating in excess of 10 percent under 
DC 5257 have not been met for the left knee, and that the 
claim must be denied.  In making this determination, the 
Board finds that since DC 5257 is not predicated on loss of 
range of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted 
in DeLuca, do not apply.  Johnson.  

Finally, in Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
the Court held that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition.  Thus, the Board has also considered whether a 
separate, compensable rating would be warranted for a right 
knee scar, or a left knee scar.  

Effective August 30, 2002, a new regulation was promulgated 
concerning ratings for skin disorders, including scars.  See 
67 Fed. Reg. 49590- 49599 (July 31, 2002).  The changed 
regulation may not be applied prior to the effective date.  
See 38 U.S.C.A. § 5110(g) (West 2002).  In this case, the 
veteran does not contend, and the evidence does not show, 
that a separate compensable rating is warranted for a right 
knee scar, or a left knee scar.  Under 38 C.F.R. § 4.118, 
Diagnostic Codes (DC's) 7803 and 7804 (as in effect prior to 
August 30, 2002), a 10 percent evaluation is warranted for 
superficial, poorly nourished scars with repeated ulceration, 
or scars which are shown to painful and tender on objective 
demonstration.  Under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (as in effect August 30, 2002), a 10 
percent evaluation is warranted for superficial scars that 
are painful on examination.  

In this case, there is no evidence to show that the veteran 
has compensable manifestations of a right knee scar, or a 
left knee scar.  Specifically, the February 2006 VA 
examination report notes that the left knee scar was 4 x 5 
centimeters, and that it was not disfiguring, impairing, 
tender, or keloiding.  It occupied less than one percent of 
the total body skin area, and 0 percent of the exposed body 
skin area.  The August 2007 VA examination report states that 
the veteran's knee scars were not inflamed, ulcerated, or 
tender.  There was no keloid formation, no underlying tissue 
loss, and there was no functional impairment.  Thus, the 
assignment of a separate 10 percent evaluation for a right 
knee scar, or a left knee scar, is not warranted.

As a final matter, with regard to both knees, under 38 C.F.R. 
§ 4.71a, DC 5256, ankylosis of the knee at a favorable angle 
in full extension, or in slight flexion between 0 degrees and 
10 degrees, warrants a 30 percent evaluation.

Under 38 C.F.R. § 4.71a, DC 5262, a malunion of the tibia and 
fibula of either lower extremity warrants a 20 percent 
evaluation if there is a marked knee or ankle disability.  

For both knees, during the entire time period in issue, a 
rating in excess of 10 percent is not warranted under DC 5256 
or DC 5262, as the clinical findings do not show that the 
veteran has ankylosis of the right knee, or the left knee, or 
a malunion of the tibia and fibula.  

Separate ratings under 38 C.F.R. § 4.71a, DC Code 5260 and DC 
5261 may be assigned for disability of the same joint, if 
none of the symptomatology on which each rating is based is 
duplicative or overlapping.  See VAOPGCPREC 9-04.  In this 
case, however, with one exception, there are no findings to 
show that the veteran's right knee or left knee extension is 
limited to the extent necessary to meet the criteria for a 
separate compensable rating.  See 38 C.F.R. § 4.71, Plate II, 
DC 5260.  In this regard, a June 2006 VA progress note 
contains findings noting a compensable limitation of knee 
extension, bilaterally.  However, these findings are 
aberrations.  Specifically, they are not corroborated 
anywhere else in the medical reports, which span a number of 
years.  Therefore, when this evidence is viewed in 
association with the other range of motion findings, to 
include a full range of motion in the knees bilaterally in 
the August 2007 VA examination report, the Boards finds that 
this evidence is insufficient to show a worsening of either 
knee, such that separate ratings are warranted for either 
knee.  Additionally, to assign two, separate compensable 
ratings solely based on painful motion under two separate 
diagnostic codes (i.e., under Diagnostic Codes 5260 and 5261) 
would be in violation of the rule of pyramiding.  See 38 
C.F.R. § 4.14; VAOPGCPREC 9-04.  Accordingly, the claims must 
be denied.  

The Board notes that as the veteran is not eligible for a 
separate, additional rating for instability of either the 
right knee or the left knee.  Briefly stated, the evidence is 
insufficient to show that the veteran's right knee, or left 
knee, is productive of instability.   See e.g., August 2007 
VA examination report.  Therefore, a separate and additional 
rating for instability of the right knee, or the left knee, 
is not warranted.  

In deciding the veteran's increased evaluation claims, the 
Board has considered the determination in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), and whether the 
veteran is entitled to an increased evaluation for separate 
periods based on the facts found during the appeal period.  
As noted above, the Board does not find evidence that the 
veteran's right knee, or left knee, evaluation should be 
increased for any other separate period based on the facts 
found during the whole appeal period.  The evidence of record 
supports the conclusion that the veteran is not entitled to 
additional increased compensation during any time within the 
appeal period.  The Board therefore finds that the evidence 
is insufficient to show that the veteran had a worsening of 
his right knee or left knee disability such that an increased 
evaluation is warranted.    

In reaching these decisions, the Board considered the 
benefit- of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claims, such rule is 
not for application.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

In March 2001 (right knee), and February 2006 (left knee), 
the RO sent the veteran notice letters (hereinafter "VCAA 
notification letters") that informed him of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  He was asked to identify all 
relevant evidence that he desired VA to attempt to obtain.  
With regard to the left knee, the February 2006 VCAA 
notification letter was sent before the initial AOJ decision 
regarding the left knee (in June 2006).  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006).  

With regard to the right knee, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application. Id.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.

The Court, in Dingess, also stated the following:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated, 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice was 
intended to serve has been fulfilled.

Id. at 491.

Furthermore, the Court stated that once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional § 5103(a) notice.  Id. at 493.  While the veteran 
has not claimed that VA has not complied with the notice 
requirements of the VCAA, § 5103(a) and § 3.159(b)(1) are no 
longer applicable in the instant case.  Service connection 
was granted in June 2002, a disability rating was assigned, 
and an effective date was established.  Therefore the 
veteran's claim was substantiated as of June 2002.  Any error 
in failing to provide §5103(a) notice could not be 
prejudicial to the veteran because the purpose of §5103(a) 
notice is to provide notice of what is required for the 
veteran to substantiate his claim, and here, his claim has 
been substantiated.  See Id. (holding that the Board does not 
commit prejudicial error in concluding that a VCAA-notice 
letter complied with § 5103(a) and § 3.159(b), where a claim 
for service connection has been substantiated, because such 
notice is not required).

The Court also found that once a claim for service connection 
is substantiated VA's statutory duties are specified under § 
5104 and § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.

VA satisfied these duties by issuance of complying rating 
decision in June 2002, the February 2004 statement of the 
case, and the August 2005 and September 2007 supplemental 
statements of the case.  The veteran was afforded the 
opportunity for a hearing, but withdrew his request for one.  
Further, the record also shows that the veteran has actual 
knowledge of the evidence necessary to substantiate a claim 
for a higher rating, based upon his arguments those presented 
by his representative.  See e.g., January 2008 brief.  

With regard to the left knee, no further notice is needed as 
to any disability rating or effective date matters.  As the 
claim has been denied, any questions as to the disability 
rating or the appropriate effective date to be assigned are 
moot.  Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

Also with regard to the left knee, the February 2006 VCAA 
notice did not discuss the criteria for an increased rating, 
thus, the VCAA duty to notify has not been satisfied with 
respect to VA's duty to notify him of the information and 
evidence necessary to substantiate the claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  
        
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claims.  Id., Vazquez-Flores, slip op. at 
12.  Specifically, a review of the appellant's 
representative's submissions, received in September 2007, and 
January 2008, shows that these submissions were filed 
subsequent to the September 2007 supplemental statement of 
the case, which listed all of the relevant criteria for an 
increased rating.  In his statement, received in September 
2007, the veteran stated that he had no additional evidence 
to submit. The January 2008 submission discussed the medical 
findings, as well as some of the criteria for increased 
evaluations.  These actions by the veteran and his 
representative indicate actual knowledge of the right to 
submit additional evidence and of the availability of 
additional process.  As both actual knowledge of the 
veteran's procedural rights, and the evidence necessary to 
substantiate the claim, have been demonstrated and he, or 
those acting on his behalf, have had a meaningful opportunity 
to participate in the development of his claim, the Board 
finds that no prejudice to the veteran will result from 
proceeding with adjudication without additional notice or 
process.  Furthermore, as discussed below, it appears that VA 
has obtained all relevant evidence.  Id.  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's available service medical records, as well as VA 
and non-VA medical records.  

In this regard, in August 2004, the medical facility at Camp 
Pendleton, California, stated that they had no relevant 
records.  The veteran has been afforded VA examinations.  The 
Board therefore concludes that decisions on the merits at 
this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

ORDER

Prior to August 24, 2001, a rating in excess of 10 percent 
for service-connected chondromalacia patella, right knee, 
with postoperative orthoscopic repair of medial meniscus, is 
denied.  

Prior to March 12, 2002, a rating in excess of 20 percent for 
service-connected chondromalacia patella, right knee, with 
postoperative orthoscopic repair of medial meniscus, is 
denied.  

As of May 1, 2002, a rating in excess of 10 percent for 
service-connected chondromalacia patella, right knee, with 
postoperative orthoscopic repair of medial meniscus, is 
denied.  


A rating in excess of 10 percent for service-connected 
chondromalacia patella, left knee, with postoperative 
surgical repair, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


